Citation Nr: 1430897	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  09-47 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a chronic neck disability, claimed as secondary to service-connected tardive dyskinesia.

2.  Entitlement to service connection for a chronic back disability, claimed as secondary to service-connected tardive dyskinesia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1981 to June 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the St. Petersburg, Florida, Regional Office of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's claim of entitlement to service connection for chronic neck and back disabilities, to include as secondary to her service-connected tardive dyskinesia.  The Detroit, Michigan, VA Regional Office (RO) is presently the agency of original jurisdiction over this appeal.

In May 2012 and January 2014, the Board remanded the case to the agency of original jurisdiction for additional evidentiary development.  Following the latest remand, the agency of original jurisdiction confirmed the denial of service connection for chronic neck and back disabilities in an April 2014 rating decision/supplemental statement of the case.  The case was thereafter returned to the Board in April 2014 and the Veteran now continues her appeal.  


FINDINGS OF FACT

1.  A chronic neck disability did not have its onset during active military service and is not etiologically related to, or permanently worsened beyond its natural progression by a service-connected disability.

2.  A chronic back disability did not have its onset during active military service and is not etiologically related to, or permanently worsened beyond its natural progression by a service-connected disability.



CONCLUSIONS OF LAW

1.  A chronic neck disability was not incurred, nor is it presumed to have been incurred in active duty and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1111, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), (b) (2013).  


2.  A chronic back disability was not incurred, nor is it presumed to have been incurred in active duty and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1111, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), (b) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA).

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Generally, the notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  38 C.F.R. § 3.159(b) has since been revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The Veteran's claim of entitlement to service connection for chronic disabilities of the neck and back (to include as secondary to her service-connected tardive dyskinesia) was filed in August 2006.  A VCAA notice letter addressing these issues, inter alia, was dispatched to the Veteran in October 2006, prior to the initial adjudication of the claim in the August 2008 rating decision now on appeal.  The October 2006 letter addressed the issues on appeal adjudicated herein and satisfied the above-described mandates, as well as the requirements that the Veteran be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As fully compliant notice preceded the initial RO adjudication of the Veteran's claims, there is no timing of notice defect.  

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence with regard to the service connection claims adjudicated herein.  In this regard, the Veteran's service treatment records and all relevant post-service records, from VA, the Social Security Administration (SSA) and private sources, pertaining to her medical treatment for her neck and back have been obtained and associated with the evidence.  The Board has also reviewed the Veteran's claims file as it appears on the VBMS and Virtual VA electronic information database for any additional pertinent medical records.  The Board is satisfied that all pertinent evidence necessary to adjudicate this claim has been obtained.  

Pursuant to her claim for VA compensation for chronic neck and back disabilities and the Board's remands of May 2012 and January 2014, the Veteran was provided with VA medical examinations in August 2007, June 2012, and March 2014, which addressed her claim for VA compensation for chronic disabilities of her neck and back.  The examination reports, when viewed collectively, presented nexus opinions addressing the likelihood of a relationship between the Veteran's neck and back disabilities and her period of military service and her service-connected disabilities.  The Board has reviewed the aforementioned examination reports and opinions and notes that they collectively rendered their nexus opinions in the context of the Veteran's pertinent clinical history, and the opinions collectively contain adequate discussion of the relevant facts and detailed rationales to support the findings and conclusions presented within.  The examination reports and the opinions presented therein are thusly deemed to be adequate for adjudication purposes when considered in conjunction with the totality of the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The actions undertaken by VA are therefore also deemed to be in substantial compliance with the instructions of the Board in its remands of May 2012 and January 2014.  Thusly, another remand for additional corrective action is not required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Based on the foregoing discussion, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of the claims decided herein, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and her procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.




II.  Pertinent laws and regulations - service connection

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110 , 1131 (West 2002). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as malignant tumors, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); arthritis is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

The Veteran is presently service-connected for bipolar disorder with psychosis and tardive dyskinesia.  She asserts that her current neck and back disabilities are secondary to her tardive dyskinesia.  VA compensation may be awarded for a disability secondary to, or aggravated (which is to say permanently worsened beyond its natural progression) by a service-connected disability.  38 C.F.R. § 3.310 (2013).  

III.  Factual background and analysis: Entitlement to service connection for a chronic neck and back disability, to include as secondary to service-connected tardive dyskinesia.

As relevant, the Veteran's service treatment records show a normal neck, spine, and musculoskeletal system on enlistment examination in October 1980.  She entered service in January 1981.  In May 1984, she was a passenger in an automobile that was involved in a motor vehicle accident.  Detailed post-accident medical treatment records show no injury or trauma to her spine or her neck and back.  Her neck was, in fact, noted to be supple and uninjured.  On re-enlistment examination in November 1984, her neck, spine, and musculoskeletal system were clinically normal.  Subsequent treatment records indicate that she was positive for pregnancy in December 1984 and was honorably discharged from active duty several months afterward, in June 1985, on account of her viable pregnancy.

Post-service medical records do not objectively demonstrate the presence of an arthritic or degenerative joint or disc disease involving the Veteran's cervical or thoracolumbar spine that was manifest to a compensable degree within the first year immediately following her separation from active duty in June 1985.

The Veteran is service-connected for bipolar disorder with psychosis.  She was later awarded service connection for tardive dyskinesia, which is a chronic neurological and motor disorder associated with the anti-psychotic medication prescribed to the Veteran for her psychiatric illness.  

A June 2006 private medical report shows that the Veteran was treated for orthopedic and radiological diagnoses of cervical, thoracic, and lumbar myofasciitis with mild osteoarthritis of the cervical and lumbar spine.  No focal neurological deficits of the spine were revealed on examination. 

The Veteran contends that her service-connected tardive dyskinesia caused her to develop a chronic disability of her neck and back, manifested by pain.  In a June 2009 written statement, a private treating physician's assistant opined that the Veteran's tardive dyskinesia caused her to develop chronic spasmodic torticollis with resulting pain in her neck region.

VA medical examinations conducted in August 2007, June 2012, and March 2014, of which the latter two examinations involved a thorough review of the Veteran's claims file, collectively present medical opinions, supported by detailed rationale, finding that her spasmodic torticollis was not a separate and individual disability but was rather a manifestation of her service-connected tardive dyskinesia that was part and parcel to this neurological disorder.  As such, the Board cannot grant service connection for spasmodic torticollis as the clinical evidence shows it to be a symptom of the underlying tardive dyskinesia and is not a separately ratable disability for which service connection can be awarded.  The August 2007, June 2012, and March 2014 VA nexus opinions also determined that the degenerative arthritic processes involving the Veteran's cervical and thoracolumbar spine were very mild and thusly were not likely to have been manifestly present during her period of active duty over two decades earlier.  The nexus opinions further determined that these degenerative arthritic processes of the cervical and thoracolumbar spine were more likely due to the effects of aging and were neither caused nor aggravated by her service-connected tardive dyskinesia, given the current mild state of the degenerative processes demonstrated on medical imagery.

The Board has considered the evidence discussed above and finds that the weight of the medical evidence is against the Veteran's claim for service connection for a chronic disability of her neck and back.  Her service treatment records show no treatment for, or diagnosis of a chronic musculoskeletal disability involving her neck or back during active duty and there is no indication that she sustained a traumatic injury to the musculature of her neck or back or to her cervical or thoracolumbar spine from her May 1984 motor vehicle accident in service.  The post-service medical records do not show a chronic arthritic disease process of her cervical or thoracolumbar spine manifest to a compensable degree within her first year following her discharge from active duty in June 1985.  There is also no objective evidence documenting complaints of neck or back pain for several years thereafter.  In sum, the clinical evidence demonstrates that her present degenerative neck and back disability is age-related and is unrelated to service, given the current mildness of the arthritis involved, and is not secondarily related to, or permanently worsened beyond its natural progression by the service-connected tardive dyskinesia.  There is likewise no basis for establishing continuity of symptomatology.

Consideration has been given to a June 2009 private physicians assistant's opinion that linked the Veteran's service-connected tardive dyskinesia to her chronic spasmodic torticollis with resulting pain in her neck region.  However, as discussed above, clinicians reviewing the clinical evidence have subsequently determined that her spasmodic torticollis with neck pain is only a symptomatic manifestation of her tardive dyskinesia and not representative of a separately-ratable individual disability.  Given there scope of review of the record, physical examination findings, and rationale provided in their opinions, the Board finds the negative opinions to be more probative.

To the extent that the Veteran attempts to relate her current diagnoses of degenerative arthritis of the cervical and thoracolumbar spine to her military service and her service-connected tardive dyskinesia based on her own personal knowledge of medicine and her familiarity with her individual medical history, the Board first notes that she is not shown in the record to be a trained medical clinician.  Neither her military records nor her post-service records indicate that she possesses any formal medical training.  In this regard, her service records reflect a military occupational specialty as an intelligence analyst, and her pertinent post-service records reflect that not only does she have no medical training, she is also unemployed and has an award of VA compensation at the total rate under 38 C.F.R. § 4.16(a), for individual unemployability due to her service-connected disabilities, effective from 2001.  Although lay persons may be competent to provide opinions as to some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), as the specific questions in this case regarding the clinical existence and the nature and medical etiology of her chronic arthritic disabilities of her cervical and thoracolumbar spine fall outside the realm of common knowledge of a lay person, the Veteran lacks the competence to present a valid medical diagnosis and provide a probative medical opinion linking her neck and back disabilities to her period of military service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons are not competent to diagnose internal medical conditions, such as a chronic musculoskeletal disability of the cervical and/or thoracolumbar spine, which may be presented only by a trained physician or medical specialist in orthopedic or internal medicine.)   Her statements and assertions in this regard, absent any supportive objective medical evidence, are thusly not entitled to any probative weight.

Therefore, in view of the foregoing discussion, as the weight of the objective evidence is against the Veteran's claim for VA compensation for a chronic neck and back disability (to include as secondary to service-connected tardive dyskinesia), her appeal must be denied.  Because the evidence in this case is not approximately balanced with respect to the merits of this claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
  

ORDER

Service connection for a chronic neck disability, including as secondary to service-connected tardive dyskinesia, is denied.

Service connection for a chronic back disability, including as secondary to service-connected tardive dyskinesia, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


